                             Case 19-50051                 Doc      Filed 04/18/19         Page 1 of 3
      Fill in this information to identify the case:

      Debtor 1      Curtis Darrell Johnson

      Debtor 2
      (Spouse, if filing)

      United States Bankruptcy Court for the: Middle District of North Carolina

      Case number 19-50051




 Official Form 410S2
 Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                          12/16

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in
 the debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the
 bankruptcy filing that you assert are recoverable against the debtor or against the debtor's principal residence.

 File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.



    Name of creditor: Nationstar Mortgage LLC                                     Court claim no. (if known): 7

  Last four digits of any number you use to
  identify the debtor’s account: 8899

  Does this notice supplement a prior notice of
  postpetition fees, expenses, and charges?
            No
           Yes. Date of the last notice:         /    _/


  Part 1: Itemize Postpetition Fees, Expenses, and Charges
  Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include
  any escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has
  previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.


    Description                                                                      Dates incurred                            Amount

    1. Late charges                                                                                                  (1)   $ 0.00
    2. Non-sufficient funds (NSF) fees                                                                               (2)   $ 0.00
    3. Attorney’s fees                                                                                               (3)   $ 0.00
    4. Filing fees and court costs                                                                                   (4)   $ 0.00
    5. Bankruptcy/Proof of claim fees                                                  03/15/2019                    (5)   $ 350.00
    6. Appraisal/Broker’s price opinion fees                                                                         (6)   $ 0.00
    7. Property inspection fees                                                                                      (7)   $ 0.00
    8. Tax advances (non-escrow)                                                                                     (8)   $ 0.00
    9. Insurance advances (non-escrow)                                                                               (9)   $ 0.00
  10. Property preservation expenses. Specify:                                                                      (10)   $ 0.00
  11. Other. Specify:                                                                                               (11)   $ 0.00
  12. Other. Specify:                                                                                               (12)   $ 0.00
  13. Other. Specify:                                                                                               (13)   $ 0.00
  14. Other. Specify:                                                                                               (14)   $ 0.00

  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   page 1
                            Case 19-50051                 Doc    Filed 04/18/19           Page 2 of 3

    Debtor1    Curtis Darrell Johnson                                     Case number (if known) 19-50051

               First Name     Middle Name         Last Name




    Part 2: Sign Here
    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
    and telephone number.

    Check the appropriate box.

      I am the creditor.
      I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)



    I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
    knowledge, information, and reasonable belief.



         /s/Neil D Jonas
         Signature
                                                                                  Date 04/18/2019



    Print: Neil D Jonas
                                                                                  Title Attorney
           First Name        Middle Name          Last Name



    Company Brock & Scott, PLLC

    Address 8757 Red Oak Blvd., Suite 150
              Number                Street


              Charlotte, NC 28217
              City                     State   ZIP Code


    Contact phone 704-369-0676                                                    Email bankruptcy@brockandscott.com




Official Form 410S2                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 2
                       Case 19-50051           Doc       Filed 04/18/19        Page 3 of 3




                                      UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF NORTH CAROLINA
                                          WINSTON-SALEM DIVISION


 IN RE:
 CURTIS DARRELL JOHNSON                                          CASE NO. 19-50051
                 DEBTOR                                          CHAPTER 13




                                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years of age and that the
Proof of Claim Supplement in the above captioned case were this day served upon the below named persons by mailing,
postage prepaid, first class mail a copy of such instrument to each person(s), parties, and/or counsel at the addresses shown
below:

Curtis Darrell Johnson
30 Five Royales Dr.
Winston-Salem, NC 27105

John A. Meadows
2596-C Reynolda Rd.
Winston-Salem, NC 27106

Kathryn L. Bringle
2000 West First St.,Suite 300
P. O. Box 2115
Winston-Salem, NC 27102-2115

This the 18th day of April 2019.
                                                                         /s/ Neil D Jonas
                                                                         Neil D Jonas
                                                                         Brock & Scott, PLLC
                                                                         8757 Red Oak Blvd., Suite 150
                                                                         Charlotte, NC 28217
                                                                         Ph: 704-369-0676
                                                                         Fax: 704-359-0760
                                                                         bankruptcy@brockandscott.com
